UNITED STATES DISTRICT COURT
’ WESTERN DISTRICT OF TEXAS
EL PASO DIVISION
UNITED STATES OF AMERICA, §
v. | ; EP-19-CR-01243-FM
FABIO JUNIOR MARRIEL, . | ; | |
ORDER GRANTING MOTION TO DISMISS
Before this court are “Defendant’s Motion to Dismiss Indictment” (“Motion”)
[ECF No. 16], filed May 7; 2019 by Fabio Junior Marriel (“Defendant”); and “Government’s
Response in Opposition to Defendant’s Motion to Dismiss the Indictment” (“Response”)
[ECF No. 18], filed May 13, 2019 by United States of America (“Government”). Based on the
Motion, Response, and applicable law, Defendant’s Motion to Dismiss is GRANTED.
J. © INTRODUCTION |
A. Factual History
Defendant, a citizen of Brazil, was previously found in the United States despite not
being granted entry.! On January 12, 2015, Defendant received a Notice to Appear (“NTA”),
which required him to attend a removal proceedings hearing.” The NTA did not include a time
or date for the hearing.’ Instead, the NTA stated he was to appear on a date “to be set” and a

time “to be set.”* Defendant subsequently received a Notice of Hearing (“NOH”) which

 

1“Government’s Response in Opposition to Defendant’s Motion to Dismiss the Indictment” (““Resp.”),
ECF No. 18, filed May. 13, 2019, “Notice to Appear” (“NTA”) I, Ex. A.

* Td.
3 Id.

4 Id.

 
informed him the proceedings would commence on March 11, 2015.° Defendant attended the
removal hearing. The Immigration Court found sufficient evidence to deport him and he was
subsequently removed from the United States on April 7, 2015.’

On March 30, 2019, Defendant was found in the United States and charged with illegal
reentry in violation of 8 U.S.C. § 1326 (“Section 1326”).® |

B. Parties’ Arguments

Defendant now moves to dismiss the indictment on the grounds that the underlying
removal order cannot support a conviction for illegal reentry under Section 1326.° Defendant
contends the NTA did not comply with Title 8 of the United States Code section 1229(a)
(“Section 1229”), as it failed to include a time and date as required by the statutory language.'°
Therefore, Defendant reasons a defective NTA cannot confer jurisdiction to the Immigration
Court over the removal proceedings.'! According to Defendant, an underlying removal order
without jurisdiction cannot sustain a Section 1326 conviction:'? Therefore, Defendant concludes

he may not be convicted of illegal reentry.!3

 

5 Resp., “Notice of Hearing in Removal Proceedings” (“NOH”) 1, Ex. B.

§ Resp. 1. |

7 Resp. “Order of the Immigration Judge” 1, Ex. C.

§ “Indictment” 1, ECF No. 10, filed Apr. 4, 2019,

> “Defendant’s Motion to Dismiss Indictment” (Mot,”) 1, ECF No. 16, filed May 7, 2019,
Cid. at 4.

Wg

2 Id at 5,

Id. at 8.

 
The Government argues that Defendant’s collateral attack of the NTA and removal is
untimely.'4 The Government emphasizes that Defendant forfeited his jurisdictional objection by
hailing to raise it at the removal proceeding.'> Additionally, the Government reasons Pereira v.
Sessions'® does not apply to Section 1326.!”

In the alternative, the Government asserts the Immigration Court had jurisdiction over
Defendant as 8 C.F.R. 1003.15 does not require the NTA to contain the hearing’s time and
date.'® The Government also argues that, even if the NTA was deficient, the NOH cured any
defect when it informed Defendant of the time and date of the removal hearing.!? The
Government thus concludes Defendant is unable to show exhaustion of Section 1326(d)
remedies, mandating the Motion be denied.2°
II. DISCUSSION

A, Whether the Immigration Court Had Jurisdiction Over the Removal Proceedings

As this issue has not been addressed by either the Supreme Court or the Fifth Circuit, this

court looks to the statutory language to determine what information a NTA must contain. Under

Section 1229a, an immigration judge presides over proceedings for the removal of a non-

 

4 Resp. 4.

Bid at 15,

6138S. Ct. 2105 (2018).

" Resp. 12-13 (citing to Hernandez-Perez v. Whitaker, 911 F.3d 305 (6th Cir. 2018).
18 Resp. 7,

8 Id at 17.

20 Td. at 26.

 
citizen.*’ A charging document is required to initiate proceedings.*” A charging document is

defined in 8 C.F.R. § 1003.13 as one of the following: (1) a Notice to Appear; (2) a Notice of

Referral to Immigration Judge; and (3) a Notice of Intention to Rescind and Request for Hearing

by Alien.” Therefore, a NTA clearly qualifies as a charging document2* Section 1229 defines a -

NTA as written notice which “shall be given” to the alien or alien’s counsel.” Section
1229(a)(1) provides:

In removal proceedings under section 1229(a) of this title, written
notice (in this section referred to as a “notice to appear") shall be
given in person to the alien (or, 1f personal service is not practicable,
through service by mail to the alien or to the alien's counsel of
record, if any) specifying the following:

(G)(i) The time and place at which the proceedings will be held.
(it) The consequences under section 1229a(b)(5) of this title of
the failure, except under exceptional circumstances, to appear at
such proceedings.”°
In plain language, Section 1229 mandates that a NTA must include the date and time of a

hearing.””? Under 8 C.F.R. § 1003.14, “Jurisdiction vests, and proceedings before an

Immigration Judge commence, when a charging document is filed with the Immigration Court by

 

718 U.S.C. § 1229a(a)(1) (“An immigration judge shall conduct proceedings for deciding the
inadmissibility or deportability of an alien”).

2 See 8 C.F.R. § 1003.14(a).
238 C.F.R. § 1003.13 (“Charging document means the written instrument which initiates a proceeding
before an Immigration Judge. ... For proceedings initiated after April 1, 1997, these documents include a Notice to

Appear, a Notice of Referral to Immigration Judge, and a Notice of Intention to Rescind and Request for Hearing by
Alien.”),

48 CER. § 1003.13(a).
58 U.S.C. § 1229(a).
26 Ie

7 Td § 1229(a)(A (GIG).

 
the Service.””8 This is critical, as 8 C.F.R. § 1003.13 clearly requires a charging document
before the Immigration Court has jurisdiction over the removal proceedings.” Thus, a proper
NTA is a jurisdictional requirement for the Immigration Court.

In Pereira v. Sessions, the Supreme Court analyzed Section 1229(a) and the NTA
requirements, albeit in a different context: the stop-time rule.*! The Court held that “[a] notice
that does not inform a noncitizen when and where to appear for removal proceedings is not a
‘notice to appear under section 1229(a)’ and therefore does not trigger the stop-lime rule.” In
other words, Pereira held that Section 1229 required a NTA to include the time and place of the
hearing.?? The Court also explained that a NTA serves multiple functions: (1) notice of the time
and place of removal proceedings; and (2) a charging document. While the Court specified that
Pereira is a narrow holding,” it remains persuasive, as it addresses Section 1229°5 statutory
requirements.7°

Section 1229(a) plainly provides that a NTA must specify the time and place of the

removal proceedings.?” This reading is strengthened, yet not controlled in the Section 1326

 

88 C.F.R. § 1003.14(a) (emphasis added).

2 Td.

39138 S. Ct. 2105 (2018).

3! Td. at 2110.

32 Id.

33 Id. at 2113.

4 Id, at 2115 n.7,

35 Fd at 2110.

© Despite Pereira’s usefulness to illustrate the plain language of Section 1229, this court’s holding is not
dependent on its applicability to Section 1326, as Section 1229 is unambiguous to the requirements contained in

8 CER. § 1003. —_

78 U.S.C. § 1229(a)(1)(g)).

 
context, by the Court’s holding in Pereira—which also required that a NTA contain the
proceeding’s time and place.*® Section 1229 does not grant any discretion whether the NTA
includes the hearing’s time and place. This court reiterates Section 1229 states the NTA “shall
be given... to the alien... specifying... (G)(i) the time and place... .”°° This language does
not convey ambiguity whatsoever.

Section 1229 authorizes 8 C.F.R. § 1003.13, § 1003.14, and § 1003.15. As 8 C.F.R. §
1003.13 derives authority from Section 1229, it is controlled by those words and those words
alone."! Therefore, the NTA described in 8 C.F.R. § 1003.13 must comport with Section 1229's
definitional requirements.

The Code of Federal Regulations’ NTA requirements are outlined in 8 C_F.R. § 1003.15.
and § 1003.18.7 In 8 C.F.R. § 1003.15, the NTA must include specific information.” However,
the time and place of the hearing is not enumerated in 8 C.F.R. § 1003.15(b).™ Instead, the

requirement to provide the removal hearing’s time and place is enumerated in

 

38 Pereira, 138 §. Ct. at 2113-14,

#8 US.C. § 1229(a)(1NG)(i).

408 C.F.R. § 1003, enacted under the authority of 8 U.S.C. § 1229.
“1 Ya.

42 Id. § 1003,15(b), § 1003.18.

4 Id. § 1003.15(b).

4 Td.

 

 
8 C.F.R. § 1003.18(b).** 8 C.F.R. § 1003.18 states “the Service shall provide in the Notice to
Appear, the time, place and date of the initial removal hearing, where practicable.”** This
language is in direct conflict with Section 1229,

Section 1229 does contain the word “practicable” mere words before the NTA
specifications. However, Section 1229 uses “practicable” to allow service through the mail
where “personal service is not practicable. .. .°“”’ Thus, Congress was clearly aware they could
reduce the NTA time and place requirement to only where practicable. Instead of doing so, they
unambiguously rejected loosening the NTA requirements by mandating the NTA include the
removal hearings’ time and place.** Therefore, the plain language of Section 1229 compels the
Government to serve NTA’s containing the time and place ofthe hearing for jurisdiction to vest
in an Immigration Court under 8 C.F.R. § 1003.14. Any NTA without such details does not
comply with Section 1229 and is facially deficient. When regulations are in direct conflict with

a statute, a Constitutional principle dating back to the 19th century governs—tegulations do not

supersede unambiguous statutes.*? Statutes and regulations have a master and servant

 

“5 Td. § 1003.18.

68 CER. § 1003.18 (“In removal proceedings pursuant to section 240 of the Act, the Service shall .
provide in the Notice to Appear, the time and date of the initial removal hearing, where practicable.”).

478 U,S.C. § 1229(a)(1).
48 Td.

© Webster v. Luther, 163 U.S. 331, 342 (1896) (“But this court has often said that it will not permit the

practice of an Executive Department to defeat the obvious purpose of a statute.”); see e.g. Chevron, ULS.A., Ine. v.
NRDC, Ine., 467.U.S. 837, 842-43, 843 n.9 (1984) (“Ifa court, employing traditional tools of statutory construction,
ascertains that Congress had an intention on the precise question at issue, that intention is the law and must be given
effect.”); FEC v. Democratic Senatorial Campaign Committee, 454 U.S. 27, 32 (1981); SEC v. Sloan, 436 U.S. 103,
117-118 (1978); FMC v, Seatrain Lines, Inc., 411 U.S. 726, 745-746 (1973); Volkswagenwerk v. FMC, 390 US.
261, 272 (1968); NLRB v. Brown, 380 U.S. 278, 291 (1965); FTC v. Colgate-Palmolive Co., 380 U.S. 374, 385
(1965); Social Security Board v. Nierotko, 327 U.S. 358, 369 (1946); Burnet vy. Chicago Portrait Co., 285 U.S. 1, 16

(1932),
relationship.’ Regulations ate the means for an agency to effectuate the intent of the statute.
The regulation cannot derive power or authority from the statute without reflecting the statute’s
clear and unambiguous intent. To hold otherwise would disregard the separation of powers
principles upon which our Republic is based. Section 1229 is unambiguous. 8 C.F.R. § 1000.15
and § 1000.18 directly conflict with Section 1229’s clear requirements. As a regulation may not
claim authority whilst “defeating the obvious purpose of a statute[,]” a NTA not containing the
time and place of the removal hearing is facially deficient.>!

These facial deficiencies are critical to the Immigration Court’s jurisdiction. Absent a
specific time and place, the immigration judge acted without jurisdiction over the matter.
Therefore, the Immigration Court had no authority to remove Defendant.

The Government argues that subject matter jurisdiction was waived because Defendant
failed to object at the hearing.” However, this is incorrect as Defendant cannot waive subject
matter jurisdiction.*? Indeed, it has been the law of the land for over 100 years that subject
matter jurisdiction cannot be waived.** This rule is “inflexible and without exception.”*°

The Government also contends that the NOH sent to Defendant cured any jurisdictional

issues.°° This argument is without merit; the NOH does not confer jurisdiction. A “charging

 

° See generally, Chevron, U.S.A., Inc, 467 U.S. 837.
5! Webster, 163 U.S. at 342.

= Resp. 15.

3} Pep, R. Civ. P. 12(h)(3); see also 8 C.F.R. § 1003. 14(a) (“Jurisdiction vests, and proceedings before an .

Immigration Judge commence, when a charging document is filed with the Immigration Court by the Service.”
(emphasis added)}.

34 Mansfield, C. & L. M. R. Co. y. Swan, 111 U.S. 379, 382, (1884) (referencing Capron v. Van Noorden,
2 Cranch, 126, (1804)).

35 Td

% Resp. 17,

 

 

 
document” is defined in 8 C.F.R. § 1003.13 as being one of three documents: (1} a Notice to
Appear; (2) a Notice of Referral to Immigration Judge; and (3) a Notice of Intention to Rescind
and Request for Hearing by Alien.’ It cannot be more explicit that a NOH is not one of those
documents. To comply with requirements, the Government must file a complete charging
document.** They did not.

Other courts, including the Sixth Circuit, have held jurisdiction properly vested in the
Immigration Court. The Sixth Circuit held in Hernandez-Perez v. Whitaker® that
8 C.F.R. § 1003.15 governs what information a NTA must contain,” In holding so, with all due
respect, both opinions fail to recognize the fundamental relationship present between the
| Executive and Legislative Branch. This glosses over the conflict between 8 C.F.R. § 1003 and
Section 1229. Section 1229 is not peripheral to 8 C.F.R. § 1003.15. It unambiguously
describes Congress’ intent. Where Congress has clearly articulated its’ intent, the Supreme
Court unequivocally refuses to allow a regulation to defeat a statute. Accordingly, Section
1229 solely controls this court’s analysis.

The Government requests carte blanche to serve facially deficient NTA’s with a “near
100 percent” rate over the past three years. This would require the court to blind itself from

clear and unambiguous statutory requirements. The Executive Branch exists within a

 

378 CFR. § 1003.13.

58 § U.S.C 8 1229(a).

911 F.3d 305 (6th Cir. 2018).

9 Fd. at 311-14.

18 CER. § 1003.15, enacted under the authority of 8 U.S.C. § 1229.

& Webster vy, Luther, 163 U.S. 331, 342 (1896); see alsa Chevron, U.S.A, Inc. v. NRDC, Inc., 467 U.S. 837,
842-43, 843 n.9 (1984),

% Resp. 12
 

 
B. Whether a Section 1326 Hlegal Reentry Indictment Can Be Brought If Prior
Removal was Void

This court must now determine whether a void prior removal can sustain a conviction of
illegal reentry. To convict Defendant of illegal reentry, Defendant must have been “denied
admission, excluded, deported, or removed” before again entering the United States without
permission. As the Immigration Court did not have subject matter jurisdiction over the
removal proceedings, the removal order is void and cannot qualify as “deported” or “removed.”
In essence, there was no prior removal. An illegal reentry conviction cannot be sustained
without a prior removal.”° Accordingly, the Government cannot prove illegal reentry under
Section 1326.

The Government claims it is not their burden to prove a fawful deportation, citing to the
Supreme Court’s decision United States v. Mendoza-Lopez." In Mendoza-Lopez, the defendants
challenged the unfairness of the proceedings and not the Immigration Court’s jurisdiction.”
After an examination of the statute, the Court concluded Congress did not intend to limit
Section 1326 to only lawful prior removals.”? The Government frames the issue incorrectly: it 1s
not whether the removal was lawful or unlawful. Defendant does not argue the removal was
unfair; he challenges the removal as void from inception. The correct question in this case is

whether the removal has any legal power—it does not.

 

? 8 US.C. § 1326.

* This principle was succinctly stated in Wilson v. Carr: “if the order is void on its face for want of
jurisdiction, it is the duty of this and every other court to disregard it.” 41 F.2d 704, 706 (9th Cir, 1930).

| Resp. 19 (citing 481 U.S. 828 (1987).
” Mendoza-Lopez, 481 U.S. 828, 832 (1987) (discussing due process).

3 Td. at 834-35.

11.

 
The Government’s argument suffers from a significant flaw: it equates the lawfulness of
an underlying removal order with the Immigration Court’s jurisdiction over the alien’s removal.
The two are not one and the same. Congress created a collateral attack following Mendoza-
Lopez, so defendants may challenge underlying removal orders, known as the Section 1326(d)
factors.’ While this is one valid method of attack, this court cannot fathom that subject matter
. jurisdiction, a fundamental legal principle, is irrelevant in this case.

Here, the Immigration Court’s removal was void, not necessarily unlawful or unfair, as it
lacked subject matter jurisdiction. Thus, Mendoza-Lopez does not support the Government’s
position. | |

Nevertheless, the Government asserts failure to comply with the Section 1326(d)
warrants denying the Motion.”> The Fifth Circuit held in United States v. Parrales-Guzman™
that a defendant must exhaust administrative remedies in order to collaterally attack a removal
order based upon an alleged unconstitutionally vague statute.” However, that holding is not
analogous to the issue facing this court. Parrales-Guzman addressed whether the Immigration
Court’s removal order rested on an unconstitutionally vague statute—not the deficient vesting of

jurisdiction.”* The critical difference is whether the Immigration Court had legal authority to

adjudicate the removal, Here, unlike Parrales-Guzman, it did not.

 

4S USC. § 1326(d).

* Resp. 20.

%6 922 F.3d 706 (5th Cir. 2019).

United States v. Parrales-Guzman, 922 F.3d 706, 707 (5th Cir. 2019).

%8 Td.

12

 

 
Defendant is not collaterally attacking the merits of the removal, Rather, Defendant
argues a void removal order is insufficient to convict under Section 1326.” As the removal
order is void, it cannot be used as grounds to convict Defendant. Consequently, the court need
not consider the Section 1326(d) factors.

Il, CONCLUSION

The Government cannot prove a necessary element of illegal reentry without a prior
removai. Accordingly, the court enters the following orders:

1. “Defendant’s Motion to Dismiss the Indictment” [ECF No. 16] is GRANTED.

2. The Indictment in this case is DISMISSED.

3. The Clerk of Court is INSTRUCTED to serve copy of this Order to the United States
Marshal’s Service to proceed accordingly.

SO ORDERED. —

SIGNED this__//_ day of June, 2019.

Gian (Wr

_ FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

 

 

 

® Mot. 7.
13

 
